Case 1:18-cv-05314-LAP-GWG Document11 Filed 01/30/19 Page1of3

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

      

STEVEN HIRSCH, te Ce bose
Plaintiff, “Docket No. 1:18-cv-5314-LAP
~ against -
ADVANCE PUBLICATIONS, INC.
Defendant. .
nn x
JOINT RULE 26(F) REPORT

 

Plaintiff Steven Hirsch and Defendant Advance Publications, Inc. (“Advance”), by and
through their undersigned attorneys, hereby submit the following Rule 26(f) Report. All parties
met and conferred on January 28, 2019, and this report was prepared based on those discussions.

A. Description of the Case

Plaintiff Steven Hirsch brings one count of copyright infringement against Advance
alleging that Advance displayed Mr. Sadowski’s copyrighted photograph of Yasmin Seweid.

1. Rule 26(a) Initial Disclosures: The parties will exchange initial
disclosures pursuant to Rule 26(a) of the Federal Rules of Civil Procedure by February

15, 2019.

2. Leave to Amend/Add Additional Parties: The last day for the parties to
amend their pleadings or add additional parties without leave of the Court will be March

29, 2019.

3. Requests for Production: The parties will serve their first requests for

production of documents by February 22, 2019.

4837-7917-7082v,2 00199 18-000054

 

 
Case 1:18-cv-05314-LAP-GWG Document11 Filed 01/30/19 Page 2 of 3

4, Interrogatories: The parties will serve their first interrogatories by

February 22, 2019.

5. Requests to Admit: The parties will serve their first requests to admit by
April 19, 2019.

6. Close of Fact Discovery: Fact discovery will close by May 31, 2019.

7. Summary Judgment Motions: Any summary judgment motions will be

due on or before June 14, 2019. Any opposition thereto will be due on July 8, 2019. Any

 

reply thereto will be due on July 19, 2019.
B. Other Matters
1. Electronic Discovery:

The parties anticipate that discovery in this case will involve the production of hard copy
documents and electronically stored information (“ESI”). The parties will meet and confer in
good faith throughout the course of discovery in an effort to avoid the need for any formal
motions related to discovery of ESI.

2. Issues Relating to Claims of Privilege

The parties shall produce privilege logs at the time of production. If that cannot be
accomplished, the producing party will advise the other side accordingly and will produce a
privilege log within three (3) days of production. The parties will confer in good faith on the
ways to minimize the burden of privilege logs. The parties agree that any inadvertent disclosure
of privileged material in the course of discovery shall not constitute a waiver of privilege,
provided that the party who made the inadvertent disclosure promptly notifies the other party

upon becoming aware of the disclosure.

3. Changes to Limitations on Discovery

Hirsch v. Advance- Rule 26(f} Report (JQ).docx
4837-7917-7082v.2 00199 18-000054

 
Case 1:18-cv-05314-LAP-GWG Document11 Filed 01/30/19 Page 3 of 3

The parties do not anticipate any additional changes to or limitations on discovery at this

time.
4, Protective Order

The parties recognize that this matter may require the production of sensitive commercial
information and therefore agree that it is appropriate to enter into a protective order to govern the
handling of such information. Before documents are produced, the parties will execute a
stipulated pre-trial protective order for this Court’s approval.

C. Trial

Based on the claims currently advanced by Plaintiff, the parties contemplate that trial in
this matter will take 1-2 full days, but reserve the right to revise this estimate after the scope of
the case becomes clearer. The parties do not consent to trial before a magistrate judge. The
parties request that the cased be tried before a jury.

Dated: Valley Stream, New York
January 28, 2019

 

 

LIEBOWITZ LAW FIRM, PLLC ROBINSON MILLER LLC

By: /s/ Richard Liebowitz By: _s/ Justin T. Quinn
Richard P. Liebowitz Justin T. Quinn

11 Sunrise Plaza, Suite 305

Valley Stream, New York 11580 One Newark Center, 19" Floor

Tel.: 516-233-1660

E-mail: RL@liebowitzlawfirm.com Newark, NJ 07102

E-mail: JQuinn@rwmlegal.com

Attorneys for Plaintiff Steven Hirsch

Attorneys for Defendant Advance
yt fie.

ae

 
  

     

Hirsch v. Advance- Rule 26(f) Report (FQ).docx
4837-791 7-7082y.2 001991 8-000054

 
